244 F.2d 785
GREAT LAKES CARBON CORPORATION, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 13624.
United States Court of Appeals District of Columbia Circuit.
Argued May 3, 1957.
Decided May 29, 1957.

Appeal from the United States District Court for the District of Columbia; Matthew F. McGuire, District Judge.
Mr. Wayne L. Benedict, Washington, D. C., for appellant. Mr. James P. Burns, Washington, D. C., also entered an appearance for appellant.
Mr. Clarence W. Moore, Solicitor, United States Patent Office, for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
The judgment for the defendant in an action under 35 U.S.C. § 145 to obtain a patent is affirmed.